In a negligence action to recover damages for personal injuries, defendant Iowa Packers Express, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, dated December 11, 1968, as granted the motions of plaintiffs George, John and Anne Andrek to set aside as inadequate the jury verdict in their favor and ordered a new trial on the issue of damages as to said plaintiffs, unless said defendant would consent to the entry of judgment in increased amounts within a specified time. Order reversed insofar as appealed from, without costs, motions to set aside the jury verdict as to plaintiffs George, John and Anne Andrek denied, and jury verdict as to said, plaintiffs reinstated. In our opinion, in view of the sharp issues of fact with respect to the existence, nature and extent of the injuries alleged to have been sustained by the respective respondents, it cannot be said that the jury’s verdict was inadequate as to them. Accordingly, the verdict as to them should not have been set aside. Christ, Acting, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.